Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-8 and 10-20, which are now as 1-19 are allowable over the arts of record.  This is because the arts of record do not teach or disclose the invention as recited in claims 1, 8 and 16 as follow:
Claim 1:
“performing a wear-leveling operation by:
determining, by a controller, that a first managed unit is located a particular distance from a second managed unit, wherein the particular distance indicates a count of a number of managed units physically between two managed units;
executing, by the controller, an operation by writing data from the first managed unit to the second managed: and
preventing the data from being written from the first managed unit to the second managed unit unless the first managed unit is determined, prior to the execution of the operation, to be in a valid state.”

Claim 8:
“a number of memory arrays including a first managed unit and a second managed unit; and
a controller coupled to the number of memory arrays and configured to: identify the first managed unit is in a free state;
sequentially search, in response to identifying that the first managed unit is in a free state, a second managed unit that is located a particular distance from the first managed 
execute, in response to determining that the second managed unit is located the particular distance from the first managed unit, an operation by writing data from the second managed unit to the first managed: and
prevent the data from being written from the second managed unit to the first managed unit unless the second managed unit is determined, prior to the execution of the operation, to be in a valid state”.

Claim 16:
“performing a wear-leveling operation by:
executing, by a controller, an operation, in response to identifying a first managed unit indicated by a write cursor, by writing data from the first managed unit to a second managed unit in a free state;
updating, by the controller, a location of the write cursor to the second managed unit in response to determining that the second managed unit is located at a particular distance from the first managed unit, wherein the particular distance corresponds to a count of a number of managed units physically between the first managed unit and the second managed unit: and
prevent the data from being written from the first managed unit to the second managed unit unless the first managed unit is determined, prior to the execution of the operation, to be in a valid state”.

Hence, the prior arts of record do not anticipate nor render obvious the claimed inventions.  Thus, claims 1-19 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818.  The examiner can normally be reached on Monday-Friday from 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUNG M CHUNG/Primary Patent Examiner, Art Unit 2111